--------------------------------------------------------------------------------


Exhibit (10)-vv


RESTRICTED STOCK AWARD AGREEMENT PURSUANT TO
2003 LONG-TERM INCENTIVE PLAN
(With Additional Change of Control Provisions)


RESTRICTED STOCK AWARD AGREEMENT, by Bausch & Lomb Incorporated, a New York
corporation (referred to hereinafter as the "Company"), dated as of the date
which appears on the “Date of Award and Agreement” in the Award Summary attached
hereto (the “Award Summary”) in favor of the individual who appears on the Award
Summary (the "Recipient").


In accordance with the provisions of the Company’s 2003 Long-term Incentive Plan
(referred to hereinafter as the "Plan"), approved by the shareholders of the
Company on April 29, 2003, the Compensation Committee (referred to hereinafter
as the "Committee") of the Board of Directors of the Company has authorized the
execution and delivery of this Agreement (the form of which was approved by the
Committee on April 10, 2007). The Award Summary contains the details of the
awards covered by this Agreement and is incorporated herein in its entirety.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the Company and Recipient agree as follows:


1. Award of Restricted Stock. Subject to all the terms and conditions of the
Plan and this Agreement, the Company has granted to Recipient as of the date set
forth on the Award Summary, a restricted stock award of the number of shares of
$.40 par value common stock of the Company (the “Grant”) indicated on the Award
Summary (such number of shares being subject to adjustment as provided in
Section 7 of this Agreement).


Recipient acknowledges that shares issued by the Company hereunder are an award
and are neither an option nor a sale to Recipient.


2. Vesting. Recipient's ownership of the shares granted herein shall vest
(meaning that the Restriction Period (as defined in the Plan) shall lapse) as
provided in the Award Summary. The Recipient must be a full time, active
employee of the Company on the Vesting Dates as indicated in the Award Summary
as a condition to becoming vested. The vesting requirements of this Section 2
shall be waived automatically and the entire award granted hereunder shall be
fully vested upon (i) termination of employment (a) of the Recipient by the
Company other than for Cause (as defined below) or (b) by the Recipient for Good
Reason (as defined below), in either case following a Change in Control (as
defined below), or (ii) termination of employment due to death or disability.
The terms “Cause” and “Good Reason” shall have the meaning assigned to them in
the Change of Control Employment Agreement dated __________ between the Company
and the Recipient. The Committee or the Board of Directors shall determine
whether authorized leave of absence shall constitute termination of employment,
which determination shall be final and conclusive. Notwithstanding the
foregoing:


(a) This Grant shall not become fully vested and transferable upon a Change in
Control;


(b) If, in connection with a Change in Control, the restricted stock which is
the subject of such grant is converted into cash, securities or other property
(the “Change in Control Consideration”), Recipient shall have a contract right
to receive such Change in Control Consideration provided that such payments
shall only be made to Recipient on the earlier of (a) the date vesting is
schedule to occur hereunder or (b) the date the Recipient’s employment is
terminated by the Company without Cause or by the Recipient for Good Reason, in
each case following the Change in Control; and


(c) If the payments under Section 2(b) would otherwise be subject to tax under
Section 409A of the Internal Revenue Code, such payments shall not commence
until six months after the termination date.


For purposes of this Agreement, "Change in Control" shall mean:


A. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a "Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company), (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of paragraph C below are
satisfied; or


B. Individuals who, as of April 28, 2003, constitute the Board of Directors of
the Company (the "Board" and, as of April 28, 2003, the "Incumbent Board") cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to April 28, 2003
whose election, or nomination for election by the Company's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 
 

--------------------------------------------------------------------------------

 



C. Approval by the shareholders of the Company of a reorganization, merger,
binding share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (i) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation or the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger, binding share exchange or consolidation were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, binding share exchange or
consolidation; or


D. Approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, (a) more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (b) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (c) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


3. General Restriction. This award shall be subject to the requirement that if
at any time the Board of Directors shall determine, in its discretion, that the
listing, registration or qualification of the shares subject to such award upon
any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such award or the issue or
vesting of shares thereunder, such award may not be effective in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.


4. Dividend and Voting Rights for Unvested Shares. Subject to the risk of
forfeiture set forth in Section 2, the Recipient shall have dividend and voting
rights as to unvested common shares. Recipient shall have all other rights as a
shareholder with respect to shares covered by this award as such shares vest.


5. Non-Transferability of Award. The award granted under this Agreement shall
not be transferable by the Recipient except as may be set forth in the Plan.


6. Share Withholding Upon Vesting.
Recipient may elect to have a portion of the stock otherwise issuable to him or
her upon vesting withheld by the Company in order to satisfy applicable federal,
state and local withholding tax requirements, provided that such election
complies with the following:


(a) The election shall be submitted to the Company in writing and shall be
irrevocable; and


(b) The value of the shares subject to the withholding election shall not exceed
the maximum marginal tax rate to which Recipient is subject in connection with
the award granted hereunder.


For purposes of the foregoing, the shares withheld shall be deemed to have a
value per share equal to the fair market value of the shares on the date the tax
liability arises.


7. Recapitalization. In the event there is any recapitalization in the form of a
stock dividend, distribution, split, subdivision or combination of shares of
common stock of the Company, resulting in an increase or decrease in the number
of common shares outstanding, there shall be a proportionate adjustment made in
the number of shares of common stock issuable upon vesting.



 
 

--------------------------------------------------------------------------------

 

8. No Right to Employment.


(a) Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular and periodic
payments. The benefits and rights provided under the Plan are not to be
considered part of the Recipient’s salary or compensation under Recipient’s
employment for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind.


(b) The Grant issued hereunder, and any future Grants under the Plan are
entirely voluntary, and at the complete discretion of the Company. Neither the
Grant nor any future Grant by the Company shall be deemed to create any
obligation to any further Grants, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination shall
adversely affect the Recipient’s rights hereunder.


(c) The Plan shall not be deemed to constitute, and shall not be construed by
the Recipient to constitute, part of the terms and conditions of employment. The
Company shall not incur any liability of any kind to the Recipient as a result
of any change or amendment, or any cancellation, of the Plan at any time.


(d) Participation in the Plan shall not be deemed to constitute, and shall not
be deemed by the Recipient to constitute, an employment or labor relationship of
any kind with the Company.


9. Competing Work Activities.


(a) Notwithstanding anything to the contrary contained herein or in the Plan, if
Recipient voluntarily terminates his or her employment with the Company (other
than for Good Reason following a Change in Control) or is terminated for
misconduct or failure or refusal to perform his or her duties of employment (as
determined by the Committee), and within a period of one year after such
termination shall, directly or indirectly, engage in a competing activity (as
defined below), Recipient shall be required to remit to the Company, with
respect to any shares granted hereunder which become fully vested on or after
the date twelve (12) months prior to such termination, the fair market value of
such shares on the date of vesting. Such remittance shall be payable in cash or
by certified or bank check or by delivery of shares of Common Stock of the
Company registered in the name of the grantee duly assigned to the Company with
the assignment guaranteed by a bank, trust company or member firm of the New
York Stock Exchange, or by a combination of the foregoing. Any such shares so
delivered shall be deemed to have a value per share equal to the fair market
value of the shares on such date. This provision shall, however, become null and
void, and Company's rights to any remittance under this provision automatically
shall be deemed waived, upon a Change in Control (as defined in Section 2 of
this Agreement).


(b) For purposes of this Section, Recipient will be deemed to be "engaged in a
competing activity" if he or she owns, manages, operates, controls, is employed
by, or otherwise engages in or assists another to engage in any activity or
business which competes with any business or activity of the Company in which
Recipient was engaged or involved, or which, as of the time of Recipient's
termination, was in a state of research or development by any such business of
the Company.


(c) Nothing contained in this Section shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights the
Company may possess as a result of Recipient's direct or indirect involvement
with a business competing with the business of the Company.


10. Amendment of this Agreement. The Board of Directors of the Company or the
Committee may, from time to time, require the modification or amendment of the
terms of this Agreement, including, without limiting the foregoing generality,
the making of such amendments or revisions as the Board or the Committee shall
deem advisable, provided, however, that no termination, modification or
amendment of this Agreement shall, without the consent of the Recipient, impair
his or her rights hereunder.


11. Notices. Notices hereunder shall be in writing and if to the Company shall
be delivered personally to the Secretary of the Company or mailed to its
principal office, One Bausch & Lomb Place, Rochester, New York 14604-2701,
addressed to the attention of the Secretary, and if to the Recipient shall be
delivered personally or mailed to the Recipient at his or her address as the
same appears on the records of the Company.


12. Interpretation of this Agreement. All decisions and interpretations made by
the Board of Directors or the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on the Company and
the Recipient. In the event there is any inconsistency between the provisions of
this Agreement and of the Plan, the provisions of the Plan shall govern.


13. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and to the
extent provided herein to the personal representatives, legatees and heirs of
the Recipient.


14. Severability and Saving Provision. The parties intend that this Agreement
shall be enforced to the maximum extent possible. If a court of competent
jurisdiction: (i) finds any provision of this Agreement to be unenforceable,
that provision shall be deemed excised and the remainder of the Agreement shall
continue in full force and effect; and (ii) finds any provision of this
Agreement to be unenforceable by reason of its being extended for too great a
period of time, over too large a geographic area, or over too great a range of
activities, the Agreement shall be interpreted to extend over the maximum period
of time, geographic range and range of activities as to which it may be
enforceable.



 
 

--------------------------------------------------------------------------------

 

15. Tax Matters.


(a) The Company shall have the power and the right to deduct or withhold, or
require Recipient to remit to the Company, an amount sufficient to satisfy taxes
imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions, that are required by law to
be withheld with respect to the Grant, the sale of shares acquired by the Grant,
and/or payment of dividends on shares acquired pursuant to the Grant.


(b) Recipient agrees to take all steps necessary to comply with all applicable
provisions of laws of any country, state, province, city or other jurisdiction
in exercising his or her rights under the Plan and this Agreement.


16. Administration and Compliance with Laws.


(a) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


(b) The Company is issuing the Grant(s) hereunder. Furthermore, this Agreement
is not derived from any preexisting labor relationship between the Recipient and
the Company, but rather from a mercantile relationship.


(c) The Company will administer the Plan from the U.S. and New York State law
and the Federal laws of the United States (except those provisions relating to
conflicts of law) will govern all Grants issued under the Plan.


17. Privacy. As a condition of the Grant, the Recipient consents to the
collection, use, and transfer of personal data as described in this Section to
the full extent permitted by and in full compliance with applicable law.


(a) The Recipient understands that the Company holds, by means of an automated
data file, certain personal information about the Recipient, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company, details of all options or other entitlement to shares
awarded, cancelled, exercised, vested, unvested, or outstanding in the
Recipient’s favor, for the purpose of managing and administering the Plan
(“Data”).


(b) The Recipient further understands that part or all of his/her Data may be
also held by the Company and/or it Subsidiaries, pursuant to a transfer made in
the past with his/her consent, in respect of any previous Grant, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.


(c) The Recipient further understands that his/her local employer will transfer
Data to the Company and/or its Subsidiaries among themselves as necessary for
the purposes of implementation, administration, and management of the
Recipient’s participation in the Plan, and that the Company and/or its
Subsidiary may transfer data among themselves, and/or each, in turn, further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Transferees”).


(d) The Recipient understands that the Company and/or its Subsidiaries, as well
as the Data Transferees, are or may be located in his or her country of
residence or elsewhere, such as the United States. The Recipient authorizes the
Company and/or its Subsidiaries, as well as Data Transferees to receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing his or her participation
in the Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of shares on his or her
behalf, to a broker or third party with whom the shares acquired on exercise may
be deposited.


(e) The Recipient understands that he or she may show his/her opposition to the
processing and transfer of his/her Data, and, may at any time, review the Data,
request that any necessary amendments be made to it, or withdraw his or her
consent herein in writing by contacting the Company. The Recipient further
understands that withdrawing consent may affect his or her ability to
participate in the Plan.


18. General. The Recipient has received, and therefore has full knowledge of and
understands, the terms and conditions of this Agreement. The Recipient
acknowledges that copies of the complete rules of the Plan have also been made
available to him/her at his/her work center with his/her local employer.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Recipient have executed this Agreement on
the day and year first set forth in the Award Summary.


RECIPIENT
 
By:         
BAUSCH & LOMB INCORPORATED
 
By:     
Jean F. Geisel, Secretary
 
Name Printed:     
 
Date:      
 


